MORRISON, Presiding Judge.
Upon his plea of guilty before the court, a jury having been waived, relator was found guilty of the offense of “Forgery and Passing,” and the judgment recites that his punishment was assessed at nine years in the penitentiary.
Sentence was pronounced upon this judgment in the district court of Wheeler County at the April term 1955, being Cause No. 2,000 on the docket of said court, and relator is now confined in the penitentiary under such sentence
*538Relator is now credited with more than two years on such sentence, due to good time earned and time served.
The maximum punishment which might have been assessed against the relator was seven years for the offense of forgery.
Under the holdings of this court in Ex parte Castleberry, 152 Texas Cr. Rep. 583, 216 S.W. 2d 584, relator, having served the minimum punishment for the offense charged, is entitled to his discharge, thé judgment as to the punishment in excess thereof being invalid. See also Ex parte Willis, 158 Texas Crim. Rep. 333, 255 S.W. 2d 510.
Relator’s prayer for release is granted, and he is ordered discharged from confinement under the sentence mentioned.